DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7, 10, 12, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2020/0327371), hereinafter Sharma in view of Shaashua et al. (US 2016/0342906), hereinafter Shaashua further in view of Ganapathi et al. (US 2021/0234769), hereinafter Ganapathi.

As for claim 1,  Sharma teaches a system for intelligent data transfer (Fig. 3; paragraph [0057] describes a computer system), the system comprising: 
a memory device with computer-readable program code stored thereon (paragraph [0055] describes a computer-readable medium); 
a communication device connected to a network (paragraph [0061] describes the computer system connects to a network); 
a processing device, wherein the processing device is configured to execute the computer-readable program code to (paragraph [0055] describes processors execute instructions stored at memory devices):
collect sensor data from a plurality of user devices (paragraph [0068] describes an edge platform accesses data from sensors), the plurality of user devices being connected to a device gateway in an edge layer of the network (paragraphs [0068] and [0070] describe an edge gateway platform accesses data from the sensors); 
Sharma fails to teach
combine the collected sensor data with contextual data stored in a contextual information database, wherein the contextual data comprises device usage data and user data;
generate a data transfer rule set for governing data transfer from  a plurality of user devices over a network based on combined data; 
calculate a data configuration flow for the plurality of user devices based on the data transfer rule set; and 
execute the data configuration flow to control a flow of data traffic to an application server in a platform layer.  
However, it is well known in the art, to perform data pre-processing from raw data, as evidenced by Shaashua.
Shaashua discloses
combine collected sensor data with contextual data stored in a contextual information database (paragraphs [0055]-[0056] and [0058]-[0059] describe contextual data is generated and aggregated into meaningful data buckets and the datasets (i.e. contextual data) are correlated with other datasets), wherein the contextual data comprises device usage data and user data (paragraphs [0058]-[0059] describe contextual data indicate devices operated in the context of exercising and user heart rate data);
generate a rule set for executing an event based on the combined data (paragraph [0083] describes interoperable rules are created and a context event based rule is executed when the context triggered condition is satisfied).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shaashua for extracting contextual data and aggregating the contextual data with other datasets. The teachings of Shaashua, when implemented in the Sharma system, will allow one of ordinary skill in the art to identify and profile connected devices. One of ordinary skill in the art would be motivated to utilize the teachings of  Shaashua in the Sharma system in order to enable configuration, interactions with networked devices based on user-profile, context, event trigger, user behavior, social interactions (Shaashua: paragraph [0005]).
The combined system of Sharma and Shaashua fails to teach data transfer rule set for governing data transfer from a plurality of user devices over a network;
calculate a data configuration flow for the plurality of user devices based on the data transfer rule set;
execute the data configuration flow to control a flow of data traffic to an application server in a platform layer.
However, it is well known in the art, to generate network optimization policies to be implemented by user devices, as evidenced by Ganapathi.
Ganapathi discloses
generate a data transfer rule set for governing data transfer from  a plurality of user devices over a network (Fig. 3, step 324; paragraph [0090]-[0091] describe network optimization policies are generated for different network quality categories and/or different data segments or different traffic shares or different sub data segments in a network quality category); 
calculate a data configuration flow for the plurality of user devices based on the data transfer rule set (paragraph [0092] describes optimized values of network or TCP parameters for individual data segments are derived, estimated and/or predicted and the optimized values of the network or TCP parameters are propagated as part of network optimization policies to user devices); and 
execute the data configuration flow to control a flow of data traffic to an application server in a platform layer (paragraph [0092] describes optimized values of the network may be propagated as part of network optimization policies to user devices, application servers, platform servers).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ganapathi for optimizing values of network .  The teachings of Ganapathi, when implemented in the Sharma and Shaashua system, will allow one of ordinary skill in the art to generate  network optimization policies. One of ordinary skill in the art would be motivated to utilize the teachings of Ganapathi in the Sharma and Shaashua system in order to maximize bandwidth utilization, improve data transmitting, preventing network congestions (Ganapathi: paragraph [0022]).

As for claim 3, the combined system of Sharma and Ganapathi teaches all the limitations set forth above except wherein contextual data further comprises user interaction patterns, device usage duration data, and device usage location data.  
However, it is well known in the art, to identify contextual data from raw data received from sensors, as evidenced by Shaashua.
Shaashua discloses
wherein contextual data further comprises user interaction patterns (paragraph [0064] describes user’s behavior patterns), device usage duration data (paragraphs [0064] and [0072] describe the IoT devices are identified as being connected frequently during working days from a specific router and devices deactivation times), and device usage location data (paragraphs [0064] and [0069] describe geo-location where the IoT devices is being connected).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shaashua for identifying contextual data.  The teachings of Shaashua, when implemented in the Sharma and Ganapathi system, will allow one of ordinary skill in the art to classify data received from IoT devices. One of ordinary skill in the art would be motivated to utilize the teachings of Shaashua in the Sharma and Ganapathi system in order to derive meaningful context information from raw data to predict a future situation and initiate operations regarding the prediction.

As for claim 4, the combined system of Sharma and Ganapathi teaches data transfer rule (Ganapathi: paragraph [0090]-[0091] describe network optimization policies are generated for different network quality categories and/or different data segments or different traffic shares or different sub data segments in a network quality category).
The combined system of Sharma and Ganapathi fails to teach a system comprising a machine learning engine, wherein the machine learning engine is configured for receiving combined data and generating a rule set based on the combined data.  
However, it is well known in the art, to generate rule regarding contextual data and other datasets, as evidenced by Shaashua.
Shaashua discloses
a system comprising a machine learning engine (paragraph [0078] describes the integration of machine learning into a data analysis module), wherein the machine learning engine is configured for receiving combined data and generating a rule set based on the combined data (paragraph [0078] describes the machine learning is applied on the analyzed and correlated of contextual, correlative and semantics events in a user’s life; paragraphs [0085]-[0086] describe a rule recommendation is determined by an adaptive learning mechanism, such as by user behavior pattern).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shaashua for generating rules for utilizing machine language in forecasting an event from collected data of IoT devices.  The teachings of Shaashua, when implemented in the Sharma and Ganapathi system, will allow one of ordinary skill in the art to infer an event from contextual and other data. One of ordinary skill in the art would be motivated to utilize the teachings of Shaashua in the Sharma and Ganapathi system in order to create logical connections amongst people, devices, locations and consolidate and automate user’s connected environment (Shaashua: paragraph [0005]).

As for claim 7, the combined system of Sharma and Shaashua teaches wherein data includes sensor data (Sharma: paragraph [0011] describes sensor data).
The combined system of Sharma and Shaashua fails to teach wherein executing a data configuration flow comprises controlling the flow of data over a number of data channels.  
However, it is well known in the art, to apply network optimization policies to communications from user devices, as evidenced by Ganapathi.
Ganapathi discloses wherein executing a data configuration flow comprises controlling the flow of data over a number of data channels (paragraph [0174] describes the network optimization policies generated by the machine learner are propagated to user devices to be implemented by the user devices in making network requests to a web application; paragraph [0020] describes a network request is a data request for retrieving or downloading data objects from remote servers across one or more networks which are construed as a number of data channels).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ganapathi for propagating network optimization policies to requests from user devices to servers across networks.  The teachings of Ganapathi, when implemented in the Sharma and Shaashua system, will allow one of ordinary skill in the art to improve network traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Ganapathi in the Sharma and Shaashua system in order to maximize bandwidth utilization, improve data transmitting, preventing network congestions (Ganapathi: paragraph [0022]).

As for claim 10, Sharma teaches a computer-implemented method for intelligent data transfer, the computer-implemented method comprising:
collecting sensor data from a plurality of user devices (paragraph [0068] describes an edge platform accesses data from sensors), the plurality of user devices being connected to a device gateway in an edge layer of a network (paragraphs [0068] and [0070] describe an edge gateway platform accesses data from the sensors).
Sharma fails to teach
combining collected sensor data with contextual data stored in a contextual information database, wherein the contextual data comprises device usage data and user data; Page 29 of 33 
AttyDktNo: 9840US1.014033.3750generating a data transfer rule set for governing data transfer from a plurality of user devices over a network based on the combined data; 
calculating a data configuration flow for the plurality of user devices based on the data transfer rule set; and 
executing the data configuration flow to control a flow of the sensor data transferred from the device gateway to an application server in a platform layer.  
However, it is well known in the art, to perform data pre-processing from raw data, as evidenced by Shaashua.
Shaashua discloses
combining collected sensor data with contextual data stored in a contextual information database (paragraphs [0055]-[0056] and [0058]-[0059] describe contextual data is generated and aggregated into meaningful data buckets and the datasets (i.e. contextual data) are correlated with other datasets), wherein the contextual data comprises device usage data and user data (paragraphs [0058]-[0059] describe contextual data indicate devices operated in the context of exercising and user heart rate data);
generating a rule set for executing an event based on the combined data (paragraph [0083] describes interoperable rules are created and a context event based rule is executed when the context triggered condition is satisfied).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shaashua for extracting contextual data and aggregating the contextual data with other datasets. The teachings of Shaashua, when implemented in the Sharma system, will allow one of ordinary skill in the art to identify and profile connected devices. One of ordinary skill in the art would be motivated to utilize the teachings of  Shaashua in the Sharma system in order to enable configuration, interactions with networked devices based on user-profile, context, event trigger, user behavior, social interactions (Shaashua: paragraph [0005]).
The combined system of Sharma and Shaashua fails to teach a data transfer rule set for governing data transfer from a plurality of user devices over a network;
calculate a data configuration flow for the plurality of user devices based on the data transfer rule set;
execute the data configuration flow to control a flow of data traffic to an application server in a platform layer.
However, it is well known in the art, to generate network optimization policies to be implemented by user devices, as evidenced by Ganapathi.
Ganapathi discloses
a data transfer rule set for governing data transfer from  a plurality of user devices over a network (Fig. 3, step 324; paragraph [0090]-[0091] describe network optimization policies are generated for different network quality categories and/or different data segments or different traffic shares or different sub data segments in a network quality category); 
calculating a data configuration flow for a plurality of user devices based on the data transfer rule set (paragraph [0092] describes optimized values of network or TCP parameters for individual data segments are derived, estimated and/or predicted and the optimized values of the network or TCP parameters are propagated as part of network optimization policies to user devices); and 
executing the data configuration flow to control a flow of data traffic to an application server in a platform layer (paragraph [0092] describes optimized values of the network may be propagated as part of network optimization policies to user devices, application servers, platform servers).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ganapathi for optimizing values of network .  The teachings of Ganapathi, when implemented in the Sharma and Shaashua system, will allow one of ordinary skill in the art to generate  network optimization policies. One of ordinary skill in the art would be motivated to utilize the teachings of Ganapathi in the Sharma and Shaashua system in order to maximize bandwidth utilization, improve data transmitting, preventing network congestions (Ganapathi: paragraph [0022]).

As for claim 12, the combined system of Sharma and Ganapathi teaches all the limitations set forth above except wherein contextual data further comprises user interaction patterns, device usage duration data, and device usage location data.  
However, it is well known in the art, to identify contextual data from raw data received from sensors, as evidenced by Shaashua.
Shaashua discloses
wherein contextual data further comprises user interaction patterns (paragraph [0064] describes user’s behavior patterns), device usage duration data (paragraphs [0064] and [0072] describe the IoT devices are identified as being connected frequently during working days from a specific router and devices deactivation times), and device usage location data (paragraphs [0064] and [0069] describe geo-location where the IoT devices is being connected).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shaashua for identifying contextual data.  The teachings of Shaashua, when implemented in the Sharma and Ganapathi system, will allow one of ordinary skill in the art to classify data received from IoT devices. One of ordinary skill in the art would be motivated to utilize the teachings of Shaashua in the Sharma and Ganapathi system in order to derive meaningful context information from raw data to predict a future situation and initiate operations regarding the prediction.

As for claim 13, the combined system of Sharma and Ganapathi teaches the data transfer rule (Ganapathi: paragraph [0090]-[0091] describe network optimization policies are generated for different network quality categories and/or different data segments or different traffic shares or different sub data segments in a network quality category).
The combined system of Sharma and Ganapathi fails to teach a system comprising a machine learning engine, wherein the machine learning engine is configured for receiving combined data and generating a rule set based on combined data.  
However, it is well known in the art, to generate rule regarding contextual data and other datasets, as evidenced by Shaashua.
Shaashua discloses
a system comprising a machine learning engine (paragraph [0078] describes the integration of machine learning into a data analysis module), wherein the machine learning engine is configured for receiving combined data and generating a rule set based on combined data (paragraph [0078] describes the machine learning is applied on the analyzed and correlated of contextual, correlative and semantics events in a user’s life; paragraphs [0085]-[0086] describe a rule recommendation is determined by an adaptive learning mechanism, such as by user behavior pattern).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shaashua for generating rules for utilizing machine language in forecasting an event from collected data of IoT devices.  The teachings of Shaashua, when implemented in the Sharma and Ganapathi system, will allow one of ordinary skill in the art to infer an event from contextual and other data. One of ordinary skill in the art would be motivated to utilize the teachings of Shaashua in the Sharma and Ganapathi system in order to create logical connections amongst people, devices, locations and consolidate and automate user’s connected environment (Shaashua: paragraph [0005]).

As for claim 16, the combined system of Sharma and Shaashua teaches wherein data includes sensor data (Sharma: paragraph [0011] describes sensor data).
The combined system of Sharma and Shaashua fails to teach wherein executing a data configuration flow comprises controlling the flow of data over a number of data channels.  
However, it is well known in the art, to apply network optimization policies to communications from user devices, as evidenced by Ganapathi.
Ganapathi discloses wherein executing a data configuration flow comprises controlling the flow of data over a number of data channels (paragraph [0174] describes the network optimization policies generated by the machine learner are propagated to user devices to be implemented by the user devices in making network requests to a web application; paragraph [0020] describes a network request is a data request for retrieving or downloading data objects from remote servers across one or more networks which are construed as a number of data channels).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ganapathi for propagating network optimization policies to requests from user devices to servers across networks.  The teachings of Ganapathi, when implemented in the Sharma and Shaashua system, will allow one of ordinary skill in the art to improve network traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Ganapathi in the Sharma and Shaashua system in order to maximize bandwidth utilization, improve data transmitting, preventing network congestions (Ganapathi: paragraph [0022]).

As for claim 19, the claim lists all the same elements of claim 10, but in a non-transitory computer readable medium comprising computer-readable instructions, the computer-readable instructions, when executed by a processing device (Sharma: paragraph [0055] describes a computer-readable medium provides instructions executed by processors), causes the processor to perform functions to carry out the steps of rather than system form.  Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 19.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2020/0327371) and Shaashua (US 2016/0342906) in view of Ganapathi (US 2021/0234769) further in view of Ogawa et al. (US 2022/0028254), hereinafter Ogawa.

As for claim 8, the combined system of Sharma, Shaashua and Ganapathi teaches all the limitations set forth above except wherein a processing device is further configured to execute a computer-readable program code to: 
determine a priority of each of a plurality of user devices; and 
calculate a data configuration flow based on the priority of each of the plurality of user devices, wherein an order of the sensor data transferred to the application server is based on the priority of each of the plurality of user devices.  
However, it is well known in the art, to calculate priority of IoT devices, as evidenced by Ogawa.
Ogawa discloses wherein a processing device is further configured to execute a computer-readable program code to: 
determine a priority of each of a plurality of user devices (Fig. 3, step 300; paragraph [0041] describes multiple vehicle-mounted devices and multiple sensors being mounted to multiple vehicles; paragraphs [0044]-[0045] describe sensor priority policies, each policy indicates a priority with which sensor data is to be transmitted to a traffic assistance server); and 
calculate a data configuration flow based on the priority of each of the plurality of user devices (paragraph [0046] describes the selection of sensor data to be preferentially transmitted to the traffic assistance server is determined in advance as sensor priority policies), wherein an order of the sensor data transferred to the application server is based on the priority of each of the plurality of user devices (paragraph [0046] describes which sensor data is to be preferentially transmitted to the traffic assistance server in accordance with a line status in which area is determined in advance as sensor priority policies and a vehicle capable of transmitting effective data is permitted to transmit sensor data to the traffic assistance server in accordance with the selected sensor priority policy).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ogawa for creating a priority policy for transmitting data from sensor devices.  The teachings of Ogawa, when implemented in the Sharma, Shaashua and Ganapathi system, will allow one of ordinary skill in the art to improve network traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Owaga in the Sharma, Shaashua and Ganapathi system in order to prevent a large volume of sensor data being transmitted to a remote server at once which can cause communication line congestions, additionally, a priority policy is necessary to maintain quality of the sensor data.

As for claim 17, the combined system of Sharma, Shaashua and Ganapathi teaches all the limitations set forth above except determining a priority of each of a plurality of user devices; and 
calculating a data configuration flow based on the priority of each of the plurality of user devices, wherein an order of the sensor data transferred to the application server is based on the priority of each of the plurality of user devices.  
However, it is well known in the art, to calculate priority of IoT devices, as evidenced by Ogawa.
Ogawa discloses  
determining a priority of each of a plurality of user devices (Fig. 3, step 300; paragraph [0041] describes multiple vehicle-mounted devices and multiple sensors being mounted to multiple vehicles; paragraphs [0044]-[0045] describe sensor priority policies, each policy indicates a priority with which sensor data is to be transmitted to a traffic assistance server); and 
calculating a data configuration flow based on the priority of each of the plurality of user devices (paragraph [0046] describes the selection of sensor data to be preferentially transmitted to the traffic assistance server is determined in advance as sensor priority policies), wherein an order of the sensor data transferred to the application server is based on the priority of each of the plurality of user devices (paragraph [0046] describes which sensor data is to be preferentially transmitted to the traffic assistance server in accordance with a line status in which area is determined in advance as sensor priority policies and a vehicle capable of transmitting effective data is permitted to transmit sensor data to the traffic assistance server in accordance with the selected sensor priority policy).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ogawa for creating a priority policy for transmitting data from sensor devices.  The teachings of Ogawa, when implemented in the Sharma, Shaashua and Ganapathi system, will allow one of ordinary skill in the art to improve network traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Owaga in the Sharma, Shaashua and Ganapathi system in order to prevent a large volume of sensor data being transmitted to a remote server at once which can cause communication line congestions, additionally, a priority policy is necessary to maintain quality of the sensor data.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2020/0327371) and Shaashua (US 2016/0342906) in view of Ganapathi (US 2021/0234769) further in view of Banard et al. (US 2019/0342179), hereinafter Barnard.

As for claim 9, the combined system of Sharma, Shaashua and Ganipathi teaches all the limitations set forth above except wherein at least one a plurality of user devices comprises an actuator configured to execute an action, and wherein a processing device is further configured to execute the computer-readable program code to: 
transmit a command from an application server in a platform layer to a device gateway in an edge layer; and 
execute the command via the actuator of the at least one of the plurality of user devices.  
However, it is well known in the art, to transmit program logic from an edge gateway to sensors in a network, as evidenced by Barnard.
Barnard discloses
wherein at least one a plurality of user devices comprises an actuator configured to execute an action (paragraph [0163] describes actuators), and wherein a processing device is further configured to execute the computer-readable program code to (paragraph [0215] describes program code that include instructions executable by a processor for implementing specific logical operations or actions): 
transmit a command from an application server in a platform layer to a device gateway in an edge layer (paragraph [0005] describes a computational instance of a remote network management platform, the computational instance comprises program logics and servers to transmit to an edge gateway software application, a representation of the program logic, the computational instance is construed as an application server; paragraph [0142] further describes the process of the program logic includes a new task for a task list that triggers the edge gateway to update its local program logic); and 
execute the command via the actuator of the at least one of the plurality of user devices (paragraphs [0178]-[0179] describe the edge gateway runs the local program logic that causes it to send command to door actuators and to open conference room doors).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Barnard for  contextual data and aggregating the contextual data with other datasets. The teachings of Banard, when implemented in the Sharma, Shaashua and Ganapathi system, will allow one of ordinary skill in the art to enable a remote platform’s program logic to communicate with devices via an edge gateway. One of ordinary skill in the art would be motivated to utilize the teachings of  Banard in the Sharma, Shaashua and Ganapathi system in order to enable an edge gateway to carry out functions and interact with devices on a managed network that is not otherwise be possible for a computational instance located at a remote platform (Barnard: paragraph [0142]).

As for claim 18, the combined system of Sharma, Shaashua and Ganapathi teaches all the limitations set forth above except wherein at least one a plurality of user devices comprises an actuator configured to execute an action, and wherein a computer- implemented method further comprises:
transmitting a command from an application server in a platform layer to a device gateway in an edge layer; and 
executing the command via the actuator of the at least one of the plurality of user devices.  
However, it is well known in the art, to transmit program logic from an edge gateway to sensors in a network, as evidenced by Barnard.
Barnard discloses
wherein at least one a plurality of user devices comprises an actuator configured to execute an action (paragraph [0163] describes actuators), and wherein a computer- implemented method further comprises:
transmitting a command from an application server in a platform layer to a device gateway in an edge layer (paragraph [0005] describes a computational instance of a remote network management platform, the computational instance comprises program logics and servers to transmit to an edge gateway software application, a representation of the program logic, the computational instance is construed as an application server; paragraph [0142] further describes the process of the program logic includes a new task for a task list that triggers the edge gateway to update its local program logic); and 
executing the command via the actuator of the at least one of the plurality of user devices (paragraphs [0178]-[0179] describe the edge gateway runs the local program logic that causes it to send command to door actuators and to open conference room doors).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Barnard for  contextual data and aggregating the contextual data with other datasets. The teachings of Banard when implemented in the Sharma, Shaashua and Ganapathi system, will allow one of ordinary skill in the art to enable a remote platform’s program logic to communicate with devices via an edge gateway. One of ordinary skill in the art would be motivated to utilize the teachings of  Sharma, Shaashua and Ganapathi system in order to enable an edge gateway to carry out functions and interact with devices on a managed network that is not otherwise be possible for a computational instance located at a remote platform (Barnard: paragraph [0142]).

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  

Claims 2, 5-6, 11, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 2 recites “The system of claim 1 further comprising a quantum optimization engine configured for calculating the data configuration flow for the plurality of user devices, wherein the sensor data collected form the plurality of user devices and the contextual data is processed in parallel simultaneously by the quantum optimization engine.”

Dukatz et al. (US 2018/0308000) teach methods and apparatus for training a machine learning model to route received computational tasks in a system including at least one quantum computing resource to solve multiple computational tasks.  An optimization engine receives input data and to generate, as output, an optimal solution to an optimization task based on the received input data. The system outsources the tasks to quantum computer devices (paragraphs [0037]-[0038]).   The system for performing computational tasks include a data quality module configuring to receive input data feed from an IoT sensor and to analyze the input data to determine a quality of the input data (see paragraph [0075]). Dukatz discloses a system implementing quantum computer devices to solve computational tasks, however, Dukatz fails to disclose what is claimed, thus, claim 2 is having allowable subject matter.

Claims 11 and 20 recite similar limitations but in a method and computer program products claims.

Claim 5 recites “the system of claim 1 wherein the processing device is further configured to execute the computer-readable program code to group the plurality of user devices based on the data transfer rule set and the data configuration flow, wherein the sensor data from the grouped user devices is transferred to the application server together.”

The combined system of Sharma, Shaashua and Ganapathi teaches wherein the processing device is further configured to execute the computer-readable program code to group the plurality of user devices based on the sensor data transfer rule set (Shaashua: paragraph [0085] describe devices that are identified as having an interoperable logical connection; Ganapathi: paragraphs [0090]-[0091] describe network optimization policies are generated for different network quality categories and/or different data segments or different traffic shares).
The combined system of Sharma, Shaashua and Ganapathi fails to teach wherein a processing device is further configured to execute a computer-readable program code to group the plurality of user devices based on the data transfer rule set and a data configuration flow, wherein data from the grouped user devices is transferred to an application server together (Emphasis added).

Claim 5, therefore, is having allowable subject matter.

Claim 14 recites similar limitations, thus, claim 14 is having allowable subject matter.

Claims 6 and 15 are dependent claims of claims 5 and 14, respectively.  The claims are having allowable subject matter.

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Batlle et al. (US 2021/0042314) teach real-time collection and distribution of event stream/data
Hu et al. (US 2018/0302440) teach network aware data driven Internet of Things service engine
Graziano et al. (US 9,451,031 B2) teach cloud-based refrigeration system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459